DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 11, representative of claims 1 and 20 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 11 recites invention directed to fulfillment of a vehicle rental, wherein, when a determination is made that there is demand for a rented vehicle at a different location, changing the vehicle return point from the scheduled return point to a different return point, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because, in particular, the claim recites performing the recited steps without the user of a technology (e.g. the process is being performed by a human. Therefore, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors. Accordingly, the claim recites an abstract idea. Additionally, recited limitations are deemed to be insignificant extra-solution activity because the change in location is never communicated to the first user which may result in the return of the rented vehicle to the first location as defined in the rental schedule.
Representative claim 1 recites a primary device generating a rental a rental schedule of vehicle for a first user; obtaining demand data related to a demand of the vehicle; and changing, based on the demand data, a vehicle return point included in the rental schedule, the vehicle return point being a point at which the first user returns the vehicle. Therefore, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors. Accordingly, the claim recites an abstract idea. Additionally, recited limitations are deemed to be insignificant extra-solution activity because the change in location is never communicated to the first user which may result in the return of the rented vehicle to the first location as defined in the rental schedule.
This judicial exception is not integrated into a practical application because, in particular, the claim recites primary device accessing the stored data, analyzing a data record in the access data and changing value of a data field in the data record. The primary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of an information processing apparatus including a controller to access data, perform analysis of a data record in the access data, and change value of a data field in the data record. For the same reason these elements are not sufficient to provide an inventive concept. The Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
As for dependent claims 2 and 12, these claims recite limitations that further define the same abstract idea of analyzing whether data field in the accessed data record is to be changed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 3 and 13, these claims recite limitations that further define the same abstract idea of following guidelines when an incentive should be offered to a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 4 and 14, these claims recite limitations that further define the same abstract idea of following guidelines what type of an incentive should be offered to a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 5 and 15, these claims recite limitations that further define the same abstract idea of following guidelines what type of an incentive should be offered to a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 6 and 16, these claims recite limitations that further define the same abstract idea of following guidelines when an incentive should be offered to a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 7 and 17, these claims recite limitations that further define the same abstract idea of following guidelines and deciding whether the location of the rented vehicle should be changed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 8 and 18, these claims recite limitations that further define the same abstract idea of following guidelines when an incentive should be offered to a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 9, 10 and 19, these claims recite limitations that further define the same abstract idea of making a reservation of a second vehicle for a first user to enable the user to exchange the their current rented vehicle, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable Noda et al. US Publication 2020/0327466 in view of Hirose US Publication 2017/0316535 A1.

Regarding claims 1, 11 and 20, Noda teaches system and method for rental sharing. Noda teaches information processing and method apparatus including a controller (to provide a vehicle management device, a terminal device, a vehicle management method, and a program, which enable smooth delivery of vehicles) [Noda, 0005] configured to perform:
generating a rental schedule of vehicle for a first user (Noda, a vehicle management unit that, in a case where estimated time of arrival at a delivery position at which the vehicle is delivered from the user to the use scheduled person, the estimated time of arrival having been estimated on the basis of position information of the vehicle, does not fall within a preset predetermined time range that is set with reference to delivery time of the vehicle and includes the delivery time, transmits a delivery situation to the terminal device of the use scheduled person.) [Noda, 0008]; 
obtaining demand data related to a demand of the vehicle (Noda, In a case where the reserved vehicle has been selected by the result of vehicle selection from the terminal device 60, the vehicle management unit 55 transmits a request notification for agreed delivery conditions to the vehicle 20.) [Noda, 0104]; and 
Noda does not explicitly teach changing the vehicle return point. However, Noda teaches in a case where the reserved vehicle has been selected by the result of vehicle selection from the terminal device 60, the vehicle management unit 55 transmits a request notification for agreed delivery conditions to the vehicle 20 [Noda, 0104]. Hirose teaches a vehicle sharing system in which rented system rented from one station can be returned to another station. Noda further teaches that if it is determined that a shared vehicle Vn that can be used at the start time of the next business hours is not present at the lending station in Step S206, the process proceeds to Step S210, and the controller 10 notifies the user to change the lending station via the user terminal device 400X [Noda, 0106];
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Noda by adopting teachings of Hirose to minimize the idle period of a rentable vehicle parked at a station.
Noda in view of Hirose teaches system and method further comprising:
changing, based on the demand data, a vehicle return point included in the rental schedule, the vehicle return point being a point at which the first user returns the vehicle (Noda, if it is determined that a shared vehicle Vn that can be used at the start time of the next business hours is not present at the lending station in Step S206, the process proceeds to Step S210, and the controller 10 notifies the user to change the lending station via the user terminal device 400X) [Noda, 0106].

Regarding claims 2 and 12, Noda in view of Hirose teaches system and method further comprising: 
determining, based on the demand data, a riding point of a second user to whom the vehicle is to be rented after the first user returns the vehicle; and changing the vehicle return point to the riding point of the second user (Noda, if it is determined that a shared vehicle Vn that can be used at the start time of the next business hours is not present at the lending station in Step S206, the process proceeds to Step S210, and the controller 10 notifies the user to change the lending station via the user terminal device 400X) [Noda, 0106].

Regarding claims 3 and 13, Noda in view of Hirose teaches system and method further comprising generating return data that indicates an incentive to be given to the first user, in the case of changing the vehicle return (Noda, the acceptance of the compensation, or delivery conditions agreed by the negotiation for changing the delivery conditions between the user and the use scheduled person whose contact information is indicated, to respond to this request notification as agreed delivery conditions) [Noda, page 8].

Regarding claims 4 and 14, Noda in view of Hirose teaches system and method, wherein the incentive includes a discount amount for the rental of the vehicle point (Noda, In a case where a response to the delivery situation from the use scheduled person indicates that it is not possible to use the substitutable vehicle, a request for delivery conditions agreed between the user and the use scheduled person, and information related to a delay in the time of arrival, including information related to compensation to the use scheduled person for the delay in arrival, is transmitted to the terminal device of the user.) [page 8].

Regarding claims 5 and 15, even though, Noda in view of Hirose does not teach type of bonus provided to their user to include transportation cost required for the user to perform certain type or requested activity, however, Noda in view of Hirose teaches to provide compensation to user(s) [Noda, 0009]. Before the invention, it would have been obvious to one of ordinary skill in the art add additional types of bonuses which can be given to their user in exchange for rendering requested services.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Noda in view of Hirose and add additional type of bonuses to increase the probability of user accepting and fulfilling the requested services.
Noda in view of Hirose teaches system and method, wherein the incentive includes a transportation cost required for the first user to return (Noda, information related to compensation is communicated to the user) [Noda, 0009].

Regarding claims 6 and 16, even though, Noda in view of Hirose does not teach to set transportation cost based on number of loads loaded in the vehicle by the user (e.g. fee schedule in the rental agreement). However, Noda teaches to charge additional fee to the user based upon their rental agreement. Noda teaches to charge additional fee to the user if they return the vehicle early (e.g. fee schedule in rental agreement). Before the invention, it would have been obvious to one of ordinary skill in the art add additional types usage fees to user for making the vehicle rental a-la-cart. For example, some low budget airlines do not give baggage allowance to their customers, and charge the customers who check-in a bag (e.g. load a luggage).
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Noda in view of Hirose and add additional type of usage fees to offer basic service fee to their customers at the time of reservation.
Noda in view of Hirose teaches system and method further comprising: setting the transportation cost based on the number of loads loaded in the vehicle by the first user (Noda, The vehicle 20 presents the information, which is indicated by the delivery situation notification from the vehicle management device 50, to the user by using a display screen GK. For example, when it is determined that the non-acceptance operation button shown in FIG. 13 has been operated, the vehicle 20 presents information including an instruction to delay the arrival, side trip spots, and the like to the user as reference information) [Noda, 0171].

Regarding claims 7 and 17, even though, Noda in view of Hirose does not teach to determine when an inventive should not be offered. However, before the invention, it would have been obvious to one of ordinary skill in the art add additional rules for deciding when not to offer incentives to users to minimize operational losses.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Noda in view of Hirose and add rules when not to offer incentives to users to prevent losses.
Noda in view of Hirose teaches system and method further comprising: determining whether or not to change the vehicle return point, based on a result of comparison between the incentive and a profit that is increased by renting the vehicle to the second user (as explained above; Hirose teaches, request to change station is sent to the user only when the required conditions are met) [Hirose, Fig. 6A and associated disclosure].

Regarding claims 8 and 18, Noda in view of Hirose teaches system and method, further comprising: determining a combination of the first user and the second user based on a distance from a predicted route of the vehicle to the riding point of the second user (Noda, in a case where the estimated time of arrival is later than the predetermined time range, a delivery situation including information related to a substitutable vehicle is transmitted to the use scheduled person.) [Noda, 0009]

Regarding claims 9, 10 and 19, even though, Noda in view of Hirose does not teach to set bonus provided to their user for exchanging the vehicle, and reserving the vehicle to be provided during the exchange, however, Noda in view of Hirose teaches to provide compensation to users [Noda, 0009]. Before the invention, it would have been obvious to one of ordinary skill in the art add additional types of bonuses which can be given to their user in exchange for accepting the request to change their vehicle.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Noda in view of Hirose and add additional type of bonuses to increase the probability of a second user making a reservation and fulfillment of the reservation by the second user.
Noda in view of Hirose teaches system and method, further comprising: 
reserving a second vehicle to which the first user is to transfer, when it is determined that the vehicle return point is to be changed, wherein in cases where there is a second vehicle at the riding point of the second user which cannot meet the demand of the second user and to which the first user can transfer, the controller changes the vehicle return point and reserves the second vehicle for the first user (Noda, in a case where the response from the use scheduled person indicates that it is possible to use the substitutable vehicle, the vehicle management unit transmits information related to the substitutable vehicle to the use scheduled person.) [Noda, 0009].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


August 15, 2022